Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on October 18, 2022.  Claims 1, 3, 10 and 12 have been amended.
Currently claims 1-20 are pending. Claims 1 and 10 are independent.  


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on October 18, 2022 has been entered.


Response to Amendments
Applicant’s amendments to claims 1, 3, 10 and 12 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-20 is maintained.


Response to Arguments
Applicant’s arguments files on 10/18/2022 have been fully considered but are not persuasive.
In the Remarks on page 7, Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection that independent claims 1 and 10, as amended,  are not merely directed to abstract ideas, but are instead tied to a particular machine that performs actions that transform any alleged abstract idea into a patent eligible application.
In response to Applicant’s argument, the Examiner respectfully disagrees. Reciting a machine with the abstract idea is merely adding the words “apply it” or using “a particular machine” with the abstract idea, or more instructions to implement an abstract idea on a computer is not enough to integrate the abstract into a practical application or amount to significantly more than the abstract idea itself. In this regard, the courts have held that a process defined simply as using a computer and memory to perform a series of mental steps that people can and regularly do perform in their heads. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (C.C.P.A. 1982). Therefore, the recited “server” and “communication network” do not transform the abstract idea into a patent eligible application.


In the Remarks on page 8, Applicant argues that neither Katz nor Kaburick and Basu teach or suggest any such formation of a partially closed system of authority nodes, much less a system specifically formed by acceptance of new nodes by a majority of existing nodes accepting. Thus, Katz, Kaburick and Basu, alone or in combination, fail to teach or suggest that which is recited in independent claims 1 and 10. However, Applicant’s argument is directed to the newly amended claims, and therefore, the newly amended claims will be fully addressed in this Office Action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-9 and 19 are directed to a method for decentralized mining of online content, which falls within the statutory of a process; claims 10-18 and 20 are directed to one or more non-transitory computer-readable storage media stored therein instructions, which falls within the statutory category of a product. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Revised Guidance), 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, claims 1-9 and 19 recite at least one abstract idea of “defining a partially closed system of authority nodes—controlling creation of information blocks in accordance with a block chain architecture, communicating with an authority node among the system of authority nodes via the block chain architecture to receive a contract, issuing the contract to a plurality of miners, receiving results from the plurality of miners, determining which of the plurality of miners have completed the contract, compensating the miners, comparing the results with expected data, broadcasting the contract to the plurality of miners, determining the plurality of miners that are eligible for performing the contact, determining…, and ranking each of the miners based on an amount of resources allocated in a given timeframe and evaluating the each of the miners for issuing a second contract based on the ranking.” The limitations, as drafted, are methods for managing contracts and compensations of miners who have completed the contract, which fall within the certain methods of organizing human activity involving commercial or legal interactions (e.g., contracts; business relations), and managing interactions between people (e.g., issuing contract to miners, and receiving results from miners). The mere nominal recitation of generic computer components and existing technologies (e.g., a server, authority nodes, block chain architecture, communication network, and AI call) do not take the claims out of the certain methods of organizing human activity. See 84 Fed. Reg. 52. 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
Beyond the abstract idea, the claims recite the additional elements of “a server, authority nodes, block chain architecture, communication network, and AI call”. The Specification discloses these additional elements at a high level of generality and invoked as a tool to perform the generic computer functions including receiving, storing, display and transmitting information over a communication network. For example, the Specification describes in ¶ 38-42: “Each search includes a processor 200 that controls a plurality of modules that assist to implement the method and system; such as for the server to communicate with the user device, may be via any known communication network.” Here, nothing in the recited additional elements are improved or modified by the result of the abstract idea, but instead, they are invoked as tools to perform the generic computer steps. Thus, merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not make any improvement to the functioning of the computer itself, or another technology or technical field. Accordingly, the additional elements or the combination of elements do not integrate the judicial exception into a practical application. See 2019 Revised Guidance at 54-55. The claim is directed to an abstract idea,  
Thus, the recited additional elements do not integrate the judicial exception into a practice application. see MPEP § 2106.05(a)-(c) & (e).
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
 Beyond the abstract idea, the claims recite the additional elements of “a server, authority nodes, block chain architecture, communication network, and AI call”. The Specification discloses these additional elements at a high level of generality and invoked as a tool to perform the generic computer functions including receiving, storing, display and transmitting information over a communication network. For example, the Specification describes in ¶ 38-42: “Each search includes a processor 200 that controls a plurality of modules that assist to implement the method and system; such as for the server to communicate with the user device, may be via any known communication network.”. At best, the server may perform the steps of receiving data [from a device], sending/transmitting a contract to [devices] of a plurality of miners. However, the generic computer functions including receiving and transmitting data over a network have been recognized by the court as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not qualify as a practical application, and the combination of the claimed elements do not amount to significantly more than the abstract idea. See (MPEP 2106.05(f) & (h)).
For the foregoing reasons, claims 1-9 and 19 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims 10-18 and 20 parallel claims 1-9 and 19—similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al., (US 2018/0373983, hereinafter: Katz), and in view of Kaburick et al., (US 2013/0151281, hereinafter: Kaburick), and further in view of Ho (US 2007/0131780). 

Regarding claim 1, Katz discloses a method for decentralized mining of online content comprising: 
communicating, by the server, with an authority node among the system of authority nodes via the block chain architecture to receive a contract, the contract defining expected data to be gathered by allocation of device resources to mining of online content and compensation for fulfillment of the contract, the expected data including an identification of websites from which the online content is to be mined and identifying specific information from the online content that is to be returned (see ¶ 61, ¶ 83, ¶ 114-115, ¶ 124-125);
issuing, by the server via a communication network, the contract to a plurality of miners (see Fig. 18; ¶ 61, ¶ 111, ¶ 181, ¶ 238); 
receiving, by the server via a communication network, results from the plurality of miners (see ¶ 124, ¶ 40).
Katz discloses validating the agent receives compensation (see ¶ 83). 
Katz does not explicitly disclose the following limitation; however, Kaburick in an analogous art for managing worker’s compensation discloses
determining, by the server, which of the plurality of miners should be compensated based on the received results (see ¶ 90-93, ¶ 100, ¶ 126).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katz to include teaching of Kaburick in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Katz discloses  the blockchain as a proof-of-work scheme allows every node that agrees on which transaction was indeed the first one; and only the owner of a corresponding private key to redeem the bitcoins in the output (see ¶ 416, ¶ 438, ¶ 422).
Katz and Kaburick do not explicitly disclose the following limitation; however, Ho in an analogous art for smart card data communication discloses
defining, by a server, a partially closed system of authority nodes, the system of authority nodes being defined by a majority of existing authority nodes authorizing each new authority node to be accepted into the system of authority nodes, the system of authority nodes controlling creation of information blocks in accordance with a block chain architecture (see ¶ 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katz and in view of Kaburick to include teaching of Ho in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional filter, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2, Katz discloses the method of Claim 1 further comprising, after receiving results from the plurality of miners: 
comparing the results with expected data (see ¶ 10, ¶ 124); 
determining which of the results include the expected data (see ¶ 10, ¶ 124, ¶ 238); and 
determining miners associated with results that include the expected data are eligible for compensation (see ¶ 83-84).  

Regarding claim 3, Katz discloses the method of Claim 2 further comprising: 
compensating the miners associated with results that include the expected data, wherein the system of authority nodes further controls use of cryptocurrency for the compensating the miners (see ¶ 23, ¶ 84, ¶ 106-107, ¶ 121, ¶ 125).  


Regarding claim 4, Katz discloses the method of Claim 3 wherein compensating the miners associated with results that include the expected data comprises: 
comparing the results from each of the miners associated with results that include the expected data with each other (see ¶ 10, ¶ 119, ¶ 124); 
using consensus protocol to determine which of the miners have a highest accuracy (see ¶ 21, ¶ 114); and 
compensation the miners that have the highest accuracy with respect to their results (see ¶ 125).  
Regarding claim 5, Katz discloses the method of Claim 1 wherein issuing a contract comprises: 
broadcasting the contract to the plurality of miners that have each provided an indication of interest in performing the allocation of device resources to mining of the online content to the server (see ¶ 115-116, ¶ 125-127, ¶ 181, ¶ 417).  
Regarding claim 6, Katz discloses the method of Claim 1 further comprising, after issuing the contract, 
receiving an API call from at least one of the plurality of miners (see ¶ 9, ¶ 130); and 
responding to the API call with instructions to the at least one of the plurality of miners (see ¶ 23, ¶ 200-201).  
Regarding claim 7, Katz discloses the method of Claim 1 further comprising, before issuing the contract; 
determining the plurality of miners that are eligible for performing the contract (see ¶ 111-114).  
Regarding claim 8, Katz discloses the method of Claim 1 further comprising, after receiving the results; 
14determining which of the miners within the plurality of miners is eligible for performing the contract (see ¶ 114).  

Regarding claim 9, Katz discloses the method of Claim 2 wherein determining miners associated with results that include the expected data comprises: 
determining a quorum of miners associated with results that include the expected data (see ¶ 119, ¶ 274).  
Regarding claim 10, Katz discloses one or more non-transitory computer-readable storage media having collectively stored therein instructions that, if executed by one or more processors of a server of a computer system, cause the computer system to at least: 
communicate, by the server, with an authority node among the system of authority nodes via the block chain architecture receive a contract, the contract defining expected data to be gathered by allocation of device resources to mining of online content and compensation for fulfillment of the contract, the expected data including an identification of websites from which the online content is to be mined (see ¶ 61, ¶ 83, ¶ 114-115, ¶ 124-125);
issue, from the server via a communication network, the contract to a plurality of miners (see Fig. 18; ¶ 61, ¶ 111, ¶ 181, ¶ 238); 
receive, from the server via the communication network, results from the plurality of miners (see ¶ 124, ¶ 40).
Katz discloses validating the agent receives compensation (see ¶ 83). 
Katz does not explicitly disclose the following limitation; however, Kaburick in an analogous art for managing worker’s compensation discloses
determine, by the server,  which of the plurality of miners should be compensated based on the received results (see ¶ 90-93, ¶ 100, ¶ 126).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katz to include teaching of Kaburick in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Katz discloses  the blockchain as a proof-of-work scheme allows every node that agrees on which transaction was indeed the first one; and only the owner of a corresponding private key to redeem the bitcoins in the output (see ¶ 416, ¶ 438, ¶ 422).
Katz and Kaburick do not explicitly disclose the following limitation; however, Ho in an analogous art for smart card data communication discloses
define, by a server, a partially closed system of authority nodes, the system of authority nodes being defined by a majority of existing authority nodes authorizing each new authority node to be accepted into the system of authority nodes, the system of authority nodes controlling creation of information blocks in accordance with a block chain architecture (see ¶ 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katz and in view of Kaburick to include teaching of Ho in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional filter, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11, Katz discloses the one or more non-transitory computer-readable storage media of Claim 10 further comprising instructions that, if executed, cause the computer system to: 
compare the results with expected data (see ¶ 10, ¶ 124); 
determine which of the results include the expected data (see ¶ 10, ¶ 124, ¶ 238); and 
determine miners associated with results that include the expected data are eligible for compensation (see ¶ 83-84).  
Regarding claim 12, Katz discloses the one or more non-transitory computer-readable storage media of Claim 10 further comprising instructions that, if executed, cause the computer system to: 
compensate the miners associated with results that include the expected data, wherein the system of authority nodes further controls use of cryptocurrency for the compensating the miners (see ¶ 23, ¶ 84, ¶ 106-107, ¶ 121, ¶ 125).  

Regarding claim 13, Katz discloses the one or more non-transitory computer-readable storage media of Claim 12 wherein to compensate comprises: 
comparing the results from each of the miners associated with results that include the expected data with each other (see ¶ 10, ¶ 119, ¶ 124); 
using consensus protocol to determine which of the miners have a highest accuracy (see ¶ 21, ¶ 114); and 
compensation the miners that have the highest accuracy with respect to their results (see ¶ 125).  

Regarding claim 14, Katz discloses the one or more non-transitory computer-readable storage media of Claim 10 wherein to issue a contract comprises: 
15broadcasting the contract to the plurality of miners that have each provided an indication of interest in performing the allocation of device resources to mining of the online content to the server (see ¶ 115-116, ¶ 125-127, ¶ 181, ¶ 417).  

Regarding claim 15, Katz discloses the one or more non-transitory computer-readable storage media of Claim 10 further comprising instructions that, if executed, cause the computer system to: 
receive an API call from at least one of the plurality of miners (see ¶ 9, ¶ 130); and 
respond to the API call with instructions to the at least one of the plurality of miners (see ¶ 23, ¶ 200-201).  

Regarding claim 16, Katz discloses the one or more non-transitory computer-readable storage media of Claim 10 further comprising instructions that, if executed, cause the computer system to: 
determine the plurality of miners that are eligible for performing the contract (see ¶ 111-114).  

Regarding claim 17, Katz discloses the one or more non-transitory computer-readable storage media of Claim 10 further comprising instructions that, if executed, cause the computer system to: 
determine which of the miners within the plurality of miners is eligible for performing the contract (see ¶ 114).  

Regarding claim 18, Katz discloses the one or more non-transitory computer-readable storage media of Claim 11 wherein to determine miners associated with results that include the expected data comprises: 
determining a quorum of miners associated with results that include the expected data (see ¶ 119, ¶ 274).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katz and in view of Kaburick as applied to claims 1-18 above, and further in view of Basu et al., (US 2021/0314395, hereinafter: Basu). 

Regarding claims 19 and 20, Katz discloses the Bitcoin Market Potential Index uses a data set to rank the potential utility of the bitcoin across countries (see ¶ 199).
Katz and Kaburick do not explicitly disclose the following limitations; however, Basu in an analogous art for decentralizing data storage discloses the method/media, further comprising: 
ranking each of the miners based on an amount of resources allocated in a given time frame and evaluating the each of the miners for issuing a second contract based on the ranking (see ¶ 42, ¶ 56, ¶ 160, ¶ 164-165).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katz and in view of Kaburick to include teaching of Basu in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Verzun et al., (US 2019/0386969) discloses a method for decentralized cybersecure privacy network for cloud communication, computing and global e-commerce.
Sher (US 2018/0322597) discloses a decentralized cryptographic real estate transaction assistance system to facilitate matching, engaging, contracting, and communication between parties to a real estate and/or property rental transactions.
Youb et al., (US 2019/0080392) discloses a method for creating an asset-backed distributed ledger token representing a smart contract and allowing account holders access to perform transactions on the distributed ledger network to trade the fractional representation under the terms of the smart contract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624